Opinion issued October 22, 2013




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00015-CV
                           ———————————
                      REGINALD W. SPIVEY, Appellant
                                        V.
                      TRENITA GAIL SPIVEY, Appellee


                   On Appeal from the 312th District Court1
                            Harris County, Texas
                      Trial Court Case No. 2010-44699


                         MEMORANDUM OPINION

      Appellant attempts to appeal from an order setting entry date/hearing, but

such an order is not reviewable by appeal. When a party attempts to appeal a non-


1
      Counsel for Appellant: Ronald G. Ray
      Counsel for Appellee: Greg Abbott
      Trial court Judge: Hon. David Farr
appealable interlocutory order, the appellate court has no jurisdiction except to

dismiss the appeal. See Nikoulouzos v. St. Luke’s Episcopal Hospital, 162 S.W.3d
678, 681 (Tex. App.—Houston [14th Dist.] 2005, no pet.). Ten days’ notice of

intent to dismiss was given to all parties in accordance with Texas Rule of

Appellate Procedure 42.3.   No party has responded to the notice.   Accordingly,

we dismiss the appeal for want of jurisdiction. We dismiss all pending motions as

moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Sharp, and Brown.




                                        2